Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/090,775 filed 11/05/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 02/05/2021 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,831,012. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims 1 and 9.


Application 17/090,775
U.S. Patent No. 10,831,012
1. A method, comprising:
1. A method, comprising:
capturing, at a structured illumination system, a first image of a sample; 
capturing, at a structured illumination system, a first image of a sample at a first time, a first sample position, or a first sample temperature; 
estimating, at a computing device, using at least the captured first image, a first structured illumination parameter;
estimating, at a computing device, using at least the captured first image, a first structured illumination parameter at the first time, the first sample position, or the first sample temperature; 
capturing, at the structured illumination system, a second image of the sample; 
capturing, at the structured illumination system, a second image of the sample at a second time, a second sample position, or a second sample temperature; 
estimating, at the computing device, using at least the captured second image, a second structured illumination parameter; and
estimating, at the computing device, using at least the captured second image, a second structured illumination parameter at the second time, the second sample position, or the second sample temperature; and 

predicting, at the computing device, using at least the first structured illumination parameter or the second structured illumination parameter, a third structured illumination parameter at a third time, a third sample position, or a third sample temperature, the third structured illumination parameter corresponding to a third image captured at the third time, the third sample position, or the third sample temperature, wherein each of the first, second, and third structured illumination parameters comprises a phase, frequency, orientation, or modulation order.
wherein predicting the third structured illumination parameter comprises applying a least-squares fit to at least the first structured illumination parameter or the second structured illumination parameter.
9. The method of claim 1, wherein predicting the third structured illumination parameter corresponding to the third image comprises: applying a least-squares fit to at least the first structured illumination parameter and the second structured illumination parameter.



Claim 2 of the application corresponds to claim 2 of the patent.
Claim 3 of the application corresponds to claim 3 of the patent.
Claim 4 of the application corresponds to claim 4 of the patent.
Claim 5 of the application corresponds to claim 5 of the patent.
Claim 6 of the application corresponds to claim 6 of the patent.
Claim 7 of the application corresponds to claim 7 of the patent.
Claim 8 of the application corresponds to claim 8 of the patent.
Claim 9 of the application corresponds to claim 10 of the patent.
Claim 10 of the application corresponds to claim 11 of the patent.
Claim 11 of the application corresponds to claim 12 of the patent.
Claim 12 of the application corresponds to claim 9 of the patent.
Claim 13 of the application corresponds to claim 14 of the patent.
Claim 14 of the application corresponds to claim 15 of the patent.
Claim 15 of the application corresponds to claim 16 of the patent.
Claim 16 of the application corresponds to claim 17 of the patent.
Claim 17 of the application corresponds to claim 18 of the patent.
Claim 18 of the application corresponds to claim 19 of the patent.
Claim 19 of the application corresponds to claim 20 of the patent.
Claim 20 of the application corresponds to claim 9 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/Primary Examiner, Art Unit 2425